DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, 17-21, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Hucheng(hereinafter Wang)(US 2020/0236534) in view of LG Electronics,"P-CR23.501ClarificationonMICOmode,"SAWG2Meeting#124S2-179005,pp.1-2,(Dec 4, 2017) (hereinafter LG).
Regarding claim 1, Wang teaches a connection control method, operable by a user equipment (UE), comprising: establishing a session connection with a network device; wherein the session connection; de-activating a mobile initiated connection only (MICO) mode locally at the UE(Fig. 7, item 701-702; left the MICO mode).  
Wang did not teach specifically connection is for emergency service. However, LG teaches in an analogous art wherein the connection is for emergency service(Pages 1-2; MICO mode is enabled in the UE; UE shall disable MICO mode; establishment for emergency service ). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the connection is for emergency service in order to have efficient task handling.
claim 2, Wang teaches the method according to claim 1, wherein before the establishing a session connection with a network device, the method further comprises: transmitting a request message to the network device; wherein the request message is configured to request for activating the MICO mode(Fig. 4, items 401-402; entering MICO mode).  
Regarding claim 4, Wang teaches the method according to claim 1, wherein the network device is an access and mobility management function (AMF) entity(Fig.7).  
Claim 5 is rejected for the same reason as set forth in claim 1. Wang further teaches that in P[0124], when the UE has left the MICO mode and in P[0128], determining that UE has become accessible. 
Claims 6, 8 are rejected for the same reason as set forth in claims 2 and 4 respectively.
Claims 17-21, 23-27 are rejected for the same reason as set forth in claims 1, 5, 1, 5, 2, 4, 6, 7, 4, 2 respectively.

Claims 3, 7, 22, 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Hucheng(hereinafter Wang)(US 2020/0236534) in view of LG Electronics,"P-CR23.501ClarificationonMICOmode,"SAWG2Meeting#124S2-179005,pp.1-2,(Dec 4, 2017) (hereinafter LG and Kim et al. (hereinafter Kim)(US 2021/0168901).
Regarding claim 3, Wang in view of LG teaches all the particulars of the claim except wherein before the establishing a session connection with a network device, the method further comprises: receiving an accept message transmitted by the network device; wherein the accept message indicates that the network device accepts the UE's request for activating the MICO mode; activating the MICO mode locally at the UE.  However, Kim teaches in an analogous art wherein before the establishing a session connection with a network device, the method further 
Claims 7, 22 and 28 are rejected for the same reason as set forth in claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN Yuwen can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MUTHUSWAMY G MANOHARAN/            Primary Examiner, Art Unit 2647